Citation Nr: 0009136	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  95-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $2,253.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from August 1952 to August 
1956.  The veteran died in August 1991.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Philadelphia, Pennsylvania.  


REMAND

This overpayment was apparently created because the appellant 
failed to accurately report her income in her original 
application for VA death pension benefits in October 1991 and 
in her subsequent November 1992 and November 1993 Eligibility 
Verification Reports (EVRs).  In October 1994, the RO 
retroactively terminated her benefits effective November 1, 
1991 through October 31, 1992, and retroactively adjusted her 
benefits for November 1, 1992 through December 1, 1993.  
These actions resulted in the overpayment at issue.  

In correspondence of record, the appellant asserted that she 
did not have anyone to assist her in the preparation of her 
application for benefits and EVRs.  She related that due her 
financial situation following the veteran's death, she was 
confused.

In order for the Board to thoroughly consider the appellant's 
assertions, the appellant should be requested to submit to 
the RO the sources and amounts of income received during 
1991, 1992, and 1993.  A review of the record shows that the 
appellant already indicated her interest income for 1992 and 
1993, but she should further explain all sources and all 
amounts of income received during those three years to 
include both interest and wage income.  If she did 
inaccurately report her application as well as her 1992 and 
1993 EVRs, she should provide an explanation to fully 
indicate the reasons why.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should contact the appellant 
and request that she submit to the RO the 
sources and amounts of income received 
during 1991, 1992, and 1993.  Although 
the appellant already indicated her 
interest income for 1992 and 1993, she 
should further explain all sources and 
all amounts of income received during 
those three years to include both 
interest and wage income.  If she did 
inaccurately report her application as 
well as her 1992 and 1993 EVRs, she 
should provide an explanation to fully 
indicate the reasons why.  The appellant 
should also be requested to submit a 
complete and current financial status 
report.  

2.  The Committee should readjudicate the 
appellant's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved death pension benefits in 
the amount of $2,253.  If any action 
taken is adverse to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  She should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


